

Exhibit 10.03


Execution Version




SYMANTEC CORPORATION
EMPLOYMENT LETTER




This Employment Letter (this “Employment Letter”) is made and entered into as of
June 12, 2016, and, except with respect to Section 9 through 12 and 19, shall
become effective upon the Closing Date (as defined below) (the “Effective
Date”), by and between Gregory S. Clark (“Executive”), Symantec Corporation, a
Delaware corporation (the “Company”) and Blue Coat, Inc. (the “Target”) with
respect to Sections 9 through 12 and 19 of this Employment Letter. Sections 9
through 12 and 19 of this Employment Letter shall be effective as of June 12,
2016.


WHEREAS, Executive has been employed by the Target and has served as the Chief
Executive Officer of Target and of Batman Holdings, Inc. (“Holdings”);


WHEREAS, Target and Executive are parties to that certain Employment Letter,
dated as of November 12, 2015, by and between Executive, Target and Holdings
(together, the “Prior Offer Letter”);


WHEREAS, the Company has entered into a Merger Agreement dated as of June 12,
2016 (the “Merger Agreement”), pursuant to which the Company will Acquire Target
on the terms and subject to the conditions set forth in the Merger Agreement
(the “Merger”);


WHEREAS, in connection with the Merger, the Company desires to employ Executive
as Chief Executive Officer and Executive desires to be employed on the terms and
conditions set forth in this Employment Letter; and


WHEREAS, the Company and Executive desire to supersede and replace the Prior
Offer Letter with this Employment Letter.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Subject to the terms and conditions set forth in this Employment Letter, the
Company hereby offers, and Executive hereby accepts, employment with the
Company. Executive shall serve as Chief Executive Officer of the Company,
reporting to the Board of Directors of the Company (the “Company Board”). In
this role, Executive will be expected to perform such duties as are consistent
with Executive’s title and position, as well as any other reasonable duties
determined by the Company Board.


2.Executive shall be a member of the Company Board for so long as Executive is
the Chief Executive Officer of the Company. Executive agrees to resign from the
Company Board upon termination of his employment as Chief Executive Officer of
the Company.


3.This employment offer is contingent on the Closing of the Merger (the actual
closing date of the Merger, “Closing Date”). If the Merger is not consummated
for any reason, or if the Merger Agreement is terminated in accordance with its
terms, this offer will immediately and automatically be withdrawn and be of no
further force or effect.


4.This offer and the Merger are contingent on the Executive executing a Symantec
Confidentiality and Intellectual Property Agreement (the “Confidentiality
Agreement”), attached hereto as Exhibit A, a Non-Competition Agreement (the
“Non-Competition Agreement”), attached hereto as Exhibit B and the LLC
Reinvestment Agreement and Restricted Stock Reinvestment Agreement
(collectively, the




--------------------------------------------------------------------------------







“Reinvestment Agreements”), attached hereto as Exhibits C-1 and C-2,
respectively (collectively, the “Ancillary Agreements”).


5.The Company has structured a compensation package for Executive that consists
of the following:


(a)Executive’s annual base salary (“Base Salary”) will be $1,000,000.
Executive’s Base Salary will be paid according to the Company’s standard payroll
procedures. The Company Board or a committee thereof will annually review
Executive’s Base Salary;


(b)Executive will be eligible to receive an annual incentive bonus at one
hundred percent (100%) of Base Salary, paid in accordance with the Company’s
annual bonus plan, subject to achievement of that fiscal year’s performance
metrics, as approved by the Company Board or a committee thereof (the “Target
Annual Bonus”);


(c)Executive will be eligible for other benefits offered to the Company’s senior
executive officers (other than the Symantec Executive Severance Plan and the
Symantec Executive Retention Plan) and will be provided with the same
indemnification and directors & officers liability insurance coverage as is
offered to the executives of the Company and will receive the directors &
officers liability insurance provided for in the Merger Agreement; and


(d)In accordance with the Company’s vacation policy for senior level employees,
Executive will not accrue vacation, but Executive will be expected to take a
reasonable amount of vacation or personal time on an annual basis.


6.Upon a termination of Executive’s employment by the Company without Cause (as
defined herein) or a resignation by Executive for Good Reason (as defined
herein), subject to Executive’s having executed an effective release of claims
in a form provided by the Company, Executive will be entitled to receive (a) a
lump-sum cash payment equal to two (2) years of Executive’s Base Salary upon the
first regular payroll date following sixty (60) days after the date Executive’s
employment terminates; (b) for up to eighteen (18) months following the date
Executive’s employment terminates, provided that Executive timely elects
continued medical coverage pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (or any analogous
state law), the Company will pay Executive a monthly amount that, net of all
applicable taxes, is equal to the amount of the Company’s contribution toward
its group medical plans on behalf of Executive and his eligible dependents as of
immediately prior to Executive’s termination of employment; (c) the Assumed
Option (as defined below) shall become vested and exercisable with respect to
100% of the shares of Company common stock pursuant to the New Acceleration
Benefits (as defined below); (d) the First Bonus RSU and the Second Bonus RSU
will become 100% vested and (e) the Restricted Stock as defined in the
Restricted Stock Reinvestment Agreement will become 100% vested (collectively,
the “Severance Benefits”). Executive will not be eligible to participate in the
Symantec Executive Severance Plan or the Symantec Executive Retention Plan, and
the severance payments and benefits under this paragraph 6 are in lieu of any
payments or benefits to which Executive would otherwise be entitled to receive
under the those plans.


7.Executive was previously granted an option to purchase shares of Target common
stock (the “Target Option”) and the Company has agreed to assume such Target
Option pursuant to Section 1.3(a)(ii) of the Merger Agreement and the other
terms of the Merger Agreement. Pursuant to this Employment Letter,
(i) you waive any and all exercisability and vesting acceleration provisions
currently in effect with respect to your Target Option in connection with the
Merger pursuant to any Target plan, stock purchase agreement, option agreement,
employment agreement or any other agreement between you and the Target or Target
policy (in each case, whether written or oral the “Current Acceleration
Benefits”), and (ii) you amend the



Target Option to un-vest the entire portion of such Target Option that had
vested, if any, on or prior to the Closing of the Merger, with such Target
Option being (A) assumed in connection with the Merger (the “Assumed Option”)
and (B) becoming vested and exercisable with respect to 1/24th of the shares of
Company common stock subject thereto on the same day of each monthly anniversary
of the Closing, subject to your continued




--------------------------------------------------------------------------------




service to the Company through each such date and subject further to the New
Acceleration Benefits (as defined below). The New Acceleration Benefits (as
defined below) will apply only to your Assumed Option. For the avoidance of
doubt, the New Acceleration Benefits (as defined below) will not apply to other
new equity awards (including the 2017 Equity Award (as defined below) and 2018
Equity Award (as defined below)) or any other equity you receive from the
Company following the Closing of the Merger, other than the acceleration of the
First Bonus RSU, Second Bonus RSU and Restricted Stock, as described in Section
6(d) and 6(e) of this Employment Letter. You agree that by signing this
Employment Letter you waive all rights to the Current Acceleration Benefits.


8.
For all purposes under this Employment Letter:



(a)
    “New Acceleration Benefits” means that provided that any portion of the
Assumed Option remains outstanding and unvested upon the date you become
entitled to receive the Severance Benefits, you will immediately vest in, or
Symantec’s repurchase rights will immediately lapse with respect to, one hundred
percent (100%) of unvested shares subject to the Assumed Option.


(b)
    “Cause” means with respect to Executive’s termination of employment, any of
the following: (i) the conviction, or plea of nolo contendere to a felony or
other crime involving moral turpitude, the misappropriation of funds or other
material property of the Company, the attempt to willfully obtain any personal
profit from any transaction in which the Company has an interest which is
adverse to the interests of the Company or any other act of fraud or
embezzlement against the Company or any of its customers or suppliers; (ii)
reporting to work under the influence of alcohol or drugs or repeatedly using
alcohol or illegal drugs or abusing legal drugs, whether or not at the
workplace, in such a fashion as could reasonably be expected to cause the
Company material harm; (iii) intentional failure to perform duties as reasonably
directed by the Company or the Company Board in writing; (iv) any intentional
act or intentional omission aiding or abetting a competitor, supplier or
customer of the Company to the material disadvantage or detriment of the
Company; or (v) gross negligence or willful misconduct with respect to the
Company which (if capable of cure) is not cured to the Company’s reasonable
satisfaction within fifteen (15) days after written notice thereof to Executive;
and


(c)
    “Good Reason” for Executive to voluntarily terminate his employment
relationship with the Company will exist under only the following circumstances:
(i) without Executive’s express written consent, a material diminution in the
authority, duties or responsibilities of the supervisor to whom Executive is
required to report (including without limitation, any requirement that Executive
report to any person(s) other than the Company Board), or a material diminution
in Executive’s duties, authority or responsibilities relative to his duties,
authority or responsibilities in effect immediately prior to such reduction, or
Executive’s removal from such authority, duties and responsibilities, unless he
is provided with comparable duties, position and responsibilities that do not
represent a material diminution; (ii) without Executive’s express written
consent, a material diminution by the Company of his Base Salary and/or Target
Annual Bonus as in effect immediately prior to such reduction; (iii) without
Executive’s express written consent, a relocation that results in a material
change (of not less than an increased one way commute of forty (40) miles) in
the geographic location at which Executive must perform his services; or (iv)
the Company’s failure to cause this Employment Letter and its obligations
hereunder to be expressly assumed (or assumed by operation of law) by its
successor in the event of a Change of Control. For Executive to receive the
benefits hereunder (or any other agreement that incorporates the Good Reason
definition by reference) as a result of a voluntary resignation for Good Reason,
all of the following requirements must be satisfied: (1) Executive must provide
notice to the Company of his intent to assert Good Reason for resignation within





--------------------------------------------------------------------------------







ninety (90) days of the initial existence of one or more of the conditions set
forth in subclauses (i) through (iv); (2) the Company will have thirty (30) days
from the date of such notice to remedy the condition and, if it does so,
Executive may withdraw his resignation or may resign without Good Reason; and
(3) any termination of employment due to resignation for Good Reason must occur
within ninety (90) days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iv). Should the Company remedy
the condition as set forth above and then one or more of the conditions arises
again within two (2) years following the initial occurrence of a condition, then
Executive may assert Good Reason again subject to all of the conditions set
forth herein.


(d)
    “Change of Control” shall mean any transaction or series of transactions
(other than the Merger referenced herein) pursuant to which any person(s) or
entity(ies) acquire(s) (i) capital stock of the Company possessing over fifty
percent (50%) of the voting power (other than voting rights accruing only in the
event of a default, breach or event of noncompliance) or the power to elect a
majority of the Board (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company's capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise).


9.For fiscal year 2017, Executive will be granted an equity award (the “2017
Equity Award”), consisting of Restricted Stock Units (RSUs) and Performance
Stock Units (PSUs), by the Target prior to the Closing for an aggregate number
of shares of the Target’s common stock equal to $15,000,000.00 divided by the
Target’s per share stock price on the date of such grant as determined by
Target, rounded up to the nearest whole share. Those RSUs and/or PSUs will be
assumed and converted to Company RSUs and PSUs at the Equity Exchange Ratio (as
defined in the Merger Agreement) on the Closing Date based on the Target common
stock value divided by the value of Company’s stock determined, in all cases
pursuant to the terms of the Merger Agreement. The RSU shall constitute thirty
percent (30%) of the 2017 Equity Award and shall vest over a three (3)-year
time-based vesting period commencing on the Closing Date with: thirty percent
(30%) of such time based portion vesting on the one (1)-year anniversary of the
Closing Date, with thirty percent (30%) of such time based portion vesting on
the two (2)-year anniversary of the Closing Date, and the remaining forty
percent (40%) of such time- based portion vesting on the three (3)-year
anniversary of the Closing Date. The PSU shall constitute seventy percent (70%)
of the 2017 Equity Award and shall vest based on operating income margin,
provided Executive is employed on March 31, 2018. The terms of the 2017 Equity
Awards shall be substantially similar to the RSU and PSU grants made to senior
Company executives in June of 2016. The 2017 Equity Award shall have customary
provisions related to transfers for estate planning purposes. The number of PSUs
that will vest and be earned following the end of the Performance Period will
range from 0% to 300% of the Target Grant (the applicable vesting percentage,
the “Performance Percentage”) as determined by the Company’s Compensation and
Leadership Development Committee (the “Committee”), based upon the Company’s
achievement of non-GAAP operating income margin during the applicable
performance periods as determined by the Committee: 0% if performance is at or
below the Threshold Level, 100% if performance is at the Target Level, 200% if
performance is at the Excess Target Level, and 300% if performance is at or
above the Maximum Level. If the Merger is not consummated for any reason, or if
the Merger Agreement is terminated in accordance with its terms, the 2017 Equity
Award will be forfeited and cancelled for no consideration.


10.For fiscal year 2018 and subject to Executive’s continued employment with the
Company, the Company shall grant Executive an equity award (the “2018 Equity
Award”), consisting of Restricted Stock Units (RSUs) and Performance Stock Units
(PSUs) for the Company’s common stock valued in the aggregate at not less than
$15,000,000.00 at the time of grant as determined by the Committee. The
Committee shall determine what portion of the 2018 Equity Award will consist of
time-based vesting and what portion of the





--------------------------------------------------------------------------------




2018 Equity Award will consist of performance-based vesting, including the
periods, metrics, and determinations. Details regarding Executive’s 2018 Equity
Awards will be provided at the time



Executive receives Executive’s grant. The 2018 Equity Award shall have customary
provisions related to transfers for estate planning purposes.


11.Executive will be granted Restricted Stock Units (RSUs) by the Target prior
to the Closing for an aggregate number of shares of the Target’s common stock
equal to $7,500,000.00 divided by the Target’s per share stock price on the date
of such grant as determined by Target (the “First Bonus RSU”), rounded up to the
nearest whole share. That First Bonus RSU will be converted to Company RSUs at
the Equity Exchange Ratio (as defined in the Merger Agreement) on the Closing
Date based on the Target common stock value divided by the value of Company’s
stock determined, in all cases pursuant to the terms of the Merger Agreement.
The First Bonus RSU shall vest subject to Executive’s continued employment on
November 12, 2016. Upon the earliest of a Change of Control of the Company
following the Effective Time while Executive is in continued service to the
Company, a termination of Executive’s employment by the Company other than for
Cause or Executive’s resignation of employment with the Company for Good Reason
prior to the vesting of the First Bonus RSU, Executive will fully vest in the
First Bonus RSU, subject to Executive’s having executed an effective release of
claims in a form provided by the Company and Executive satisfies all conditions
to make the Release effective within sixty (60) days of such termination and
Executive’s compliance with the Restrictive Covenants Agreement, Confidentiality
Agreement, and Non-Competition Agreement. If the Merger is not consummated for
any reason, or if the Merger Agreement is terminated in accordance with its
terms, the First Bonus RSU will be forfeited and cancelled for no consideration.


12.In addition, Executive will be granted Restricted Stock Units (RSUs) by the
Target prior to the Closing for an aggregate number of shares of the Target’s
common stock equal to $7,500,000.00 divided by the Target’s per share stock
price on the date of such grant as determined by Target (the “Second Bonus
RSU”), rounded up to the nearest whole share. That Second Bonus RSU will be
converted to Company RSUs at the Equity Exchange Ratio (as defined in the Merger
Agreement) on the Closing Date based on the Target common stock value divided by
the value of Company’s stock determined, in all cases pursuant to the terms of
the Merger Agreement. The Second Bonus RSU shall vest subject to Executive’s
continued employment on November 12, 2017. Upon the earliest of a Change of
Control of the Company following the Effective Time while Executive is in
continued service to the Company, a termination of Executive’s employment by the
Company other than for Cause or Executive’s resignation of employment with the
Company for Good Reason prior to the vesting of the Second Bonus RSU, Executive
will fully vest in the Second Bonus RSU, subject to Executive’s having executed
an effective release of claims in a form provided by the Company and Executive
satisfies all conditions to make the Release effective within sixty (60) days of
such termination and Executive’s compliance with the Restrictive Covenants
Agreement, Confidentiality Agreement, and Non-Competition Agreement. If the
Merger is not consummated for any reason, or if the Merger Agreement is
terminated in accordance with its terms, the Second Bonus RSU will be forfeited
and cancelled for no consideration.


13.Attached to this Employment Letter as Exhibit A is the Confidentiality
Agreement, which must be signed and returned with this Employment Letter. It
requires that Executive represent and warrant to us that: 1) Executive is not
subject to any terms or conditions that restrict or may restrict Executive’s
ability to carry out Executive’s duties for the Company; 2) Executive will not
bring with Executive any confidential or proprietary material of any former
employer (provided, that, Target and Holdings shall not be considered a former
employer for this purpose following the Closing); and 3) Executive will hold in
confidence any proprietary information received as an employee of the Company
and will assign to us any inventions that Executive makes while employed by the
Company. Executive agrees that, during the term of Executive’s employment with
the Company, Executive will not engage in any other employment, occupation,
consulting or other business activity





--------------------------------------------------------------------------------




directly related to the business in which the Company is now involved or becomes
involved during the term of Executive’s employment, nor will Executive engage in
any other activities that



conflict with Executive’s obligations to the Company. While Executive renders
services to the Company, Executive also will not assist any person or
organization in competing with the Company, in preparing to compete with the
Company or in hiring any employees or consultants of the Company.


14.To the extent (a) any payments or benefits to which Executive become entitled
under this Employment Letter, or under any agreement or plan, in connection with
Employee’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and
(b) Executive is deemed at the time of such termination of employment to be a
‘specified employee’ under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Executive’s ‘separation from service’
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Executive’s death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Executive or Executive’s beneficiary in one lump sum (without
interest).


15.Any termination of Executive’s employment is intended to constitute a
‘separation from service’ and will be determined consistent with the rules
relating to a ‘separation from service’ as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate ‘payments’ for purposes of
Treasury Regulation Section 1.409A- 2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Code (and any state law of similar
effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
‘short-term deferral’). To the extent that any provision of this Employment
Letter is ambiguous as to its compliance with Section 409A of the Code, the
provision will be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.


16.Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Employment
Letter is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in- kind
benefit, in one (1) calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.


17.In the event of Closing, this Employment Letter will supersede and replace:
(1) any and all prior oral or written agreements and arrangements between
Executive and Company concerning employment and compensation; and (2) any and
all prior oral or written agreements and arrangements between Executive and
Target concerning employment and compensation, other than the Ancillary
Agreements, including any amendments or addendums thereto that provide
severance, equity acceleration, retention or other similar benefits; provided
that this Employment Letter shall not in any way merge or supersede the Merger
Agreement or any other agreement executed in connection with the Merger
Agreement or any restrictive covenants that Executive is currently bound by or,
following a termination of service from Company, would be subject to in





--------------------------------------------------------------------------------




connection with the business activity of Target or the Company (including the
Restrictive Covenants Agreement that is appended to those equity grant documents
executed between the Executive and Target, made and entered into as of September
9, 2015, between the Company and Executive, as amended October 1, 2015).
Notwithstanding the foregoing, Executive will remain bound by Target’s
Proprietary



Information and Inventions Assignment Agreement signed by Executive, as well as
any restrictive covenants including covenants not to solicit or compete set
forth in any of the Ancillary Agreements. Executive’s signature below
acknowledges Executive’s acceptance of these terms.


18.Executive acknowledges Executive has had the opportunity to engage and
consult legal counsel concerning this Employment Letter, that Executive has read
and understands this Employment Letter, that Executive is fully aware of its
legal effect, and that Executive has entered into it freely based on Executive’s
own judgment and not on any representations or promises other than those
contained in this Employment Letter.


19.Prior to the Closing of the Merger, the Target shall pay or reimburse all
reasonable attorney’s fees and expenses incurred by Executive in connection with
the negotiation of this Employment Letter and any other agreements relating to
Executive’s employment with the Company, up to a maximum of seventy-five
thousand dollars ($75,000). In the event that either party engages the other
party in litigation concerning the enforcement of this Employment Letter, the
prevailing party shall be entitled to payment by the non-prevailing party of
reasonable expenses, including reasonable attorneys’ fees, which are incurred in
connection therewith.


20.This Employment Letter does not constitute a contract of employment for any
specific period of time but creates an “employment at will” relationship. This
means that you do not have a contract of employment for any particular duration.
You are free to resign at any time. Similarly, the Company is free to terminate
your employment at any time for any reason with or without cause. This
Employment Letter may be amended at any time only by mutual written agreement of
the parties hereto.


21.This Employment Letter shall be construed and interpreted and its performance
shall be governed by the laws of the state of California without regard to
conflicts of law principles of any jurisdiction. The parties hereto agree that
any proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Employment Letter or the transactions
contemplated hereby shall be brought in any federal court located in Santa Clara
County in the State of California or any California state court located in Santa
Clara County, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such proceeding and irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of the
venue of any such proceeding in any such court or that any such proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.


22.This Employment Letter may be executed in counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. This Employment
Letter shall be binding upon the respective parties hereto upon the execution
and delivery of this Employment Letter by each of the parties hereto. Delivery
of an executed counterpart of a signature page of this Employment Letter by
facsimile transmission or in .pdf format shall be effective as delivery of a
manually executed counterpart of this Employment Letter.


[Remainder of the page is intentionally left blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Employment
Letter as of the date first written above.






SYMANTECCORPORATION


By: /s/ Scott C. Taylor    


Name: Scott C. Taylor


Title: Executive Vice President, General Counsel and Secretary








/s/ Gregory S. Clark
Gregory S. Clark










WITH RESPECT TO SECTIONS 9 THROUGH 12 AND 19.
BLUE COAT, INC.
a Delaware corporation




By: /s/ Matt Mackenzie    
Name: Matt MacKenzie







--------------------------------------------------------------------------------










EXHIBIT A


SYMANTEC CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT





CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT


This Confidentiality and Intellectual Property Agreement (the "Agreement”) sets
out some of the terms under which you and Symantec will work together, including
your obligations to not bring any third party confidential or proprietary
material to your work at Symantec, to keep confidential all proprietary
information of Symantec and to assign to Symantec any inventions that you make
while employed by Symantec. In this Agreement, the term “Symantec” includes
Symantec Corporation and any of its affiliated entities, which either exist
currently or are created or acquired in the future. This Agreement becomes
effective when it is signed by you.


1.
Protecting Confidential Information. As part of your work at Symantec, you will
have access to non-public information from Symantec and third parties with whom
Symantec does business (“Confidential Information”). You should consider
everything you learn or create while working at Symantec Confidential
Information, unless that information is publicly known. Some examples of
Confidential Information you may encounter include (but are not limited to)
inventions, marketing plans, product plans, product designs, prototypes,
business strategies, financial information, forecasts, personnel information,
contact information, and customer and supplier lists. You agree to not disclose
any Confidential Information to anyone outside of Symantec and to use
Confidential Information only as needed to perform your job at Symantec.



2.
Do Not Use Any One Else’s Confidential Information. You agree you can perform
your job without violating any agreement with your former employers or any other
party. You will not bring with you, or use to perform your job, any information
or material from any other person or company (including but not limited to your
former employer) unless the material is publicly available without any
conditions on how it may be used.





3.
No Conflicts. You will not undertake any other employment or activities that
would conflict with your work with Symantec, without first obtaining written
permission from Symantec. If you have any doubts about whether taking a
particular position represents a conflict, or need to obtain permission from
Symantec, please visit Symantec’s Office of Ethics and Compliance Conflicts of
Interest web page for the required disclosure form and details on how to
proceed.



4.
Inventions. What you invent, write, develop or create during your employment at
Symantec, whether alone or with others, (“Symantec Inventions”) belongs to
Symantec. You acknowledge that all Symantec Inventions are the sole and
exclusive property of Symantec and are considered “works made for hire” under
copyright laws. By accepting employment with Symantec and signing this
Agreement, you assign all right, title and ownership (including all intellectual
property rights and any Moral Rights) in any Symantec Inventions to Symantec.
You agree to waive and never assert any Moral Rights you may have in the
Symantec Inventions (or your Prior Inventions to the extent you have granted
Symantec a license to those Inventions by using them in your work at Symantec,
as more fully described in Paragraph 6 below). “Moral Rights” means any rights
to claim authorship of a work, to object to or prevent the modification or
destruction of a work, to withdraw from circulation or control the publication
or distribution of a work, and any similar right, regardless of whether or not
such right is denominated or generally referred to as a “moral right.”



If requested by Symantec, either during your work at Symantec or after your
employment ends, you will promptly execute all documents, or take any actions,
to secure, perfect, protect, maintain and/or enforce the intellectual property
rights in your Symantec Inventions in any country. You appoint any officer of
Symantec as your attorney-in- fact to execute documents on your behalf for this
purpose and agree that this appointment is coupled with an interest and will not
be revocable.


Anything you invent, create or write on your own time without using Symantec
resources or information and unrelated to Symantec’s business or anticipated
development efforts (“Personal Inventions”), does not belong to Symantec. Please
read Section 2870 of the California Labor Code, which is attached as Exhibit A
and sets out your rights to Personal Inventions. If you believe you have created
a Personal Invention during your employment with Symantec, you must inform
Symantec’s Office of Ethics and Compliance. Please visit the Conflicts of
Interest web page for the required disclosure form and details on how to
proceed. If you do not promptly notify Symantec’s Office of Ethics and
Compliance in writing of an invention you believe qualifies as a Personal
Invention, your invention will be presumed to not qualify for protection under
Section 2870 of the California Labor Code. You also agree that you will provide
a brief written description to Symantec’s Office of Ethics and Compliance of
anything you invent, create or write that is related to Symantec’s business
within six months of the end of your employment with Symantec.


Confidentiality and IP Agreement
Rev. January 2014
Page 1







--------------------------------------------------------------------------------

[ex1003gregclarkemploy_image1.jpg]




5.
Inventions. You have listed on Exhibit B to this Agreement anything you have
invented, written, developed or created prior to your employment at Symantec
(“Prior Inventions”) and any continuing obligations you have concerning your
Prior Inventions. You should make sure you disclose only what you can about the
Prior Invention without violating any confidentiality obligations you may have
to a former employer or other third party. You will not use any Prior Invention
or Personal Invention in performing your work at Symantec. If you do use any
Prior Inventions or Personal Inventions in your work at Symantec, you grant to
Symantec, under all of your applicable intellectual property rights, a
worldwide, perpetual, irrevocable, transferable, fully-paid up license, to make,
have made, use, offer to sell, sell, import, export, modify, reproduce, prepare
derivative works of, perform, display, distribute, and otherwise exploit the
Prior Invention or Personal Invention, including the right to sublicense these
rights to others.



6.
Obligations After My Employment Ends. You must continue to abide by certain
terms of this Agreement even after your employment with Symantec ends. Those
terms are contained in Paragraphs 1, 2, 4, 5, 6, 8 and 9 of this Agreement. Once
your employment ends, you will return to Symantec all Confidential Information
you may have, including all records related to your Symantec Inventions. You
agree you will not take any copies of any Confidential Information with you once
your employment ends.



7.
No Guarantee of Employment. This Agreement does not constitute a contract of
employment or obligate Symantec to employ you for any particular period of time.
Your employment with Symantec is at will which means you can choose to end your
employment with Symantec and Symantec can terminate your employment at any time.



8.
Non-Solicitation. During the term of your employment and for one (1) year after,
you will not directly or indirectly solicit, induce, encourage, or attempt to
solicit, induce, or encourage any employee or contractor of Symantec to leave
Symantec for any reason. However, this obligation shall not affect any
responsibility you may have as an employee of Symantec with respect to the bona
fide hiring and firing of Symantec personnel.



9.
General Legal Terms. In the event of any violation of this Agreement by you, in
addition to other remedies Symantec may have, Symantec will have the right to an
immediate injunction and the right to recover its reasonable attorney’s fees and
court costs incurred to enforce this Agreement. The meaning, effect, and
validity of this Agreement will be governed by the laws of the State of
California without regard to its conflict of laws provisions. No waiver of any
right or remedy relating to this Agreement will be binding on Symantec unless in
writing and signed by an authorized representative of Symantec. This Agreement
contains all the terms of your understanding with Symantec regarding your
employment and supersedes any previous oral or written communications with
Symantec regarding your employment. This Agreement may not be modified or
changed except in a writing signed by you and an authorized representative of
Symantec.





                            
Symantec Corporation
 
 
Employee
 
 
 
 
 
 
By: /s/ Scott C. Taylor
 
 
By: /s/ Gregory Clark
 
Name: Scott C. Taylor
 
 
Name: Gregory Clark
 
Title: EVP, General Counsel and Secretary
 
 
 
Date: June 12, 2016
 
 
Date: June 12, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    
                                


                                


                


                        







--------------------------------------------------------------------------------


[ex1003gregclarkemploy_image1.jpg]




EXHIBIT A
California Labor Code Notification


In accordance with California Labor Code Section 2870, you are hereby notified
that your Proprietary Information Agreement with Symantec does not require you
to assign to Symantec any invention for which no equipment, supplies, facility
or trade secret information of Symantec was used, and that was developed
entirely on your own time, and that does not relate to the business of Symantec
or to Symantec’s actual or demonstrably anticipated research or development, or
does not result from any work performed by you for Symantec.
The text of California Labor Code 2870 is set forth below.
“CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME – EXEMPTION FROM AGREEMENT


A.
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(i)
relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(ii)
result from any work performed by the employee for the employer.



B.
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”








--------------------------------------------------------------------------------










EXHIBIT B
DESCRIPTION OF PRIOR INVENTIONS


(If “None”, Please print “none” below)






Description of Prior Invention
(use additional sheet if necessary; if Invention is the subject of a patent or
patent application, include patent number or title of patent application and
filing date)
Date of Conception or Creation


Owner
Continuing Obligations*
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





*List any continuing obligations you have with respect to this Prior Invention
with your former employer or other third party.















--------------------------------------------------------------------------------










EXHIBIT B


NON-COMPETITION AGREEMENT







--------------------------------------------------------------------------------










SYMANTEC CORPORATION
NON-COMPETITION AGREEMENT


This Non-Competition Agreement (this “Agreement”), dated June 12, 2016, is made
by and between Gregory S. Clark (the “Stockholder”) and Symantec Corporation, a
Delaware corporation (“Acquirer”). For purposes of this Agreement, “Acquirer”
shall be deemed to include Acquirer and its wholly and majority-owned direct and
indirect subsidiaries, including the Company (as defined below), after the
closing of the Merger (as defined below).


BACKGROUND


A.Acquirer and Blue Coat, Inc., a Delaware corporation (the “Company”), are
parties to an Agreement and Plan of Merger dated on or about June 12, 2016, (the
“Merger Agreement”), pursuant to which Acquirer will acquire the Company (the
“Merger”). Capitalized terms used, but not defined herein, shall have the
meanings assigned to such terms in the Merger Agreement.


B.Stockholder beneficially holds a substantial amount of the Company’s capital
stock, and he/she will receive substantial consideration as a result of
Stockholder’s stock ownership in the Company in connection with the Acquisition.


C.Stockholder understands and agrees as a stockholder and a key and significant
member of either the management and/or the technical workforce of the Company,
Stockholder has obtained, and as a continuing employee of the Company will
continue to obtain, extensive and valuable knowledge, technical expertise and
confidential information concerning the Business (as defined below).


E.This Agreement is necessary to protect Acquirer’s legitimate interests as a
buyer of the stock and goodwill of the Company. Stockholder understands and
acknowledges that the execution and delivery of this Agreement by Stockholder is
a material inducement to the willingness of Acquirer to enter into the Merger
Agreement and a material condition to Acquirer consummating the transactions
contemplated by the Merger Agreement for the purpose of protecting Acquirer’s
legitimate interests as a buyer of the Company and in protecting Acquirer’s
confidential information.


F.Acquirer and Stockholder both agree that, prior to the Merger, the Company’s
business consisted of the design, development, manufacture, production,
marketing and sales of products and services related to the Business throughout
each of the fifty states of the United States, Canada and the remainder of the
entire world (the “Restrictive Territory”). Acquirer represents and Stockholder
understands that, following the Merger, Acquirer will continue conducting the
Business in the Restrictive Territory.


NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, Stockholder,
intending to be legally bound, agrees as follows:


1.Agreement Not to Compete. During the Restrictive Period (as defined below) and
except as otherwise provided herein or unless approved by Acquirer in writing,
Stockholder agrees that Stockholder will not, as an employee, agent, consultant,
advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender or guarantor of any corporation, partnership or
other entity, or in any other capacity, directly or indirectly for
herself/himself or on behalf of any other Person (other than Acquirer or any of
its affiliates):



(a)engage or participate in, or acquire any financial or beneficial interest in,
any business that competes with the Business in the Restrictive Territory
(including without limitation Cisco Systems, Inc., Microsoft Corporation,
Juniper Networks, Check Point Software Technologies Ltd., McAfee, Inc., Trend
Micro Incorporated, Endforce, Senforce Incorporated, Inc., Information Express,
Vernier Networks and Computer Associates International, Inc.) or (ii) take any
action intended to, or that would reasonably be expected to, negatively affect
any commercial relationship or prospective commercial relationship of





--------------------------------------------------------------------------------





Acquirer (or any of its affiliates, including the Company) related to the
Business; provided that notwithstanding anything herein to the contrary,
Stockholder may own (i) up to 1% (solely as a passive investor) of any class of
“publicly traded securities” of an entity engaged in the Business and (ii) the
current holdings of Stockholder of the capital stock of Anonyome Labs, Inc.
(solely as a passive investor), and in each case such ownership will not be
prohibited under this Agreement;


(b)permit Stockholder’s name directly or indirectly to be used by or to become
associated with any other Person in connection with any business that competes
with such Business in the Restrictive Territory; or


(c)induce or assist any other Person to engage in any of the activities
described in subparagraph (a) or (b).


“Business” means participating or engaging in, or rendering any services to any
business engaged in, the design, research, development, manufacture, operation,
production, marketing, sale or servicing of any product, or the provision of any
service that relates to network security, secure web gateways, cloud access
security, intrusion prevention, anti-phishing, traffic inspection and policy
enforcement, endpoint compliance, encrypted traffic management, content and
malware detection, analysis and defense, mail threat defense, incident response,
analytics and forensics, web application protection, web application firewalls
and reverse proxies, cloud data protection, threat intelligence, or network
performance optimization.


“Person” means a natural person, corporation, partnership, or other entity, or a
joint venture of two or more of the foregoing.


Notwithstanding the foregoing, Stockholder may own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any business that is competitive or substantially similar to the
Business. The term “publicly traded securities” shall mean securities that are
traded on a national securities exchange.


For purposes of this Agreement, the restrictive period (referred to herein as
the “Restrictive Period”) shall commence on the Closing Date (as defined in the
Merger Agreement) of the Merger and shall continue until the three (3) year
anniversary of the Closing Date; provided, however, that in the event that it is
determined by a court of competent jurisdiction or an arbitrator, as the case
may be, that Stockholder has breached any provision of this Section 1, then, in
addition to any remedies set forth in Section 5 or Section 6 below and available
under applicable law, the Restrictive Period shall be automatically extended by
a number of days equal to the total number of days in the period from the date
on which such breach shall have first occurred through the date as of which such
breach shall have been fully cured.


For the avoidance of doubt, this Agreement shall only become effective upon the
Effective Time (as defined in the Merger Agreement), and if the Effective Time
does not occur, this Agreement shall be null and void.


2.Agreement Not to Solicit. Stockholder further agrees that during the
Non-Solicitation Period (as defined below), Stockholder will not as an employee,
agent, consultant, advisor, independent



contractor, general partner, officer, director, stockholder, investor, lender or
guarantor of any corporation, partnership or other entity, or in any other
capacity, directly or indirectly for herself/himself or on behalf of any other
Person (other than Acquirer or any of its affiliates) without the prior written
consent of Acquirer:


(a)
    interfere with the relationship between Acquirer and its employees or
consultants or contractors by encouraging, inducing, soliciting or attempting to
solicit any such employee or consultant or contractor to terminate his
employment or end his or her relationship with Acquirer.







--------------------------------------------------------------------------------





(b)
    solicit or attempt to solicit for employment on behalf of Stockholder or any
other Person, any Person who is or, within six (6) months prior to such
solicitation, was an employee or consultant or contractors of Acquirer;


(c)
    induce or assist any other Person to engage in any of the activities
described in subparagraphs (a) or (b).


Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees,
consultants, or contractors of Acquirer or its successors or assigns, shall not
be deemed to be a breach of this Section 2.


For purposes of this Agreement, the “Non-Solicitation Period” shall commence on
the Closing Date and end on the later of (i) three (3) years after the Closing
Date or (ii) twelve (12) months immediately following the termination of
Stockholder’s relationship with Acquirer, whether Stockholder resigns
voluntarily or is terminated for any reason by Acquirer involuntarily (the
“Non-Solicitation Period”); provided, however, that in the event that it is
determined by a court of competent jurisdiction or an arbitrator, as the case
may be, that Stockholder has breached any provision of this Section 2, then, in
addition to any remedies set forth in Section 5 or Section 6 below and available
under applicable law, the Non-Solicitation Period shall be automatically
extended by a number of days equal to the total number of days in the period
from the date on which such breach shall have first occurred through the date as
of which such breach shall have been fully cured.


3.Agreement Not to Disparage. (i) Stockholder agrees that Stockholder will not,
whether orally or in writing, make any disparaging statement or comments, either
as fact or as opinion, about the Acquirer or its products and services,
business, technologies, market position, agents, representatives, directors,
officers, shareholders, attorney’s, employees, vendors, affiliates, successors
or assigns, or any person acting by, through, under or in concert with any of
them, and (ii) Acquirer agrees that the Acquirer, in its official, public or
private statements, will not, and will use its best efforts to ensure that the
members of the Board and executive officers shall not, knowingly make any
disparaging statement or comments, either as fact or as opinion about
Stockholder or about Stockholder’s leadership at the Company or Acquirer.


4.
Acknowledgment. Stockholder hereby acknowledges and agrees that:



(a)
    this Agreement is necessary for the protection of the legitimate business
interests of Acquirer in acquiring the Company;


(b)
    the execution and delivery and continuation in force of this Agreement is a
material inducement to Acquirer to execute the Merger Agreement and is a
mandatory condition precedent to the closing of the Merger, without which
Acquirer would not close the transactions contemplated by the Merger Agreement;



(c)
    the scope of this Agreement in time, geography and types and limitations of
activities restricted is reasonable;


(d)
    Stockholder has no current intention of competing with the Business acquired
by Acquirer within the area and the time limits set forth in this Agreement;





--------------------------------------------------------------------------------







(e)
    Stockholder represents and warrants that neither the execution and delivery
nor the performance of this Agreement will result directly or indirectly in a
violation or breach of any agreement or obligation by which Stockholder is or
may be bound, the violation of which would materially impair Stockholder’s
ability to perform Stockholder’s obligations under this Agreement;


(f)
    breach of this Agreement will be such that Acquirer will not have an
adequate remedy at law because of the unique nature of the operations and the
assets being conveyed to Acquirer; and


(g)
    execution of this Agreement shall not limit Acquirer’s employee policies,
including without limitation the provisions set forth in Acquirer’s
Confidentiality and Intellectual Property Agreement (the “Confidentiality
Agreement”).


5.Condition Precedent. Stockholder acknowledges and agrees that his/her strict
compliance with the terms of this Agreement is a condition precedent to his
receipt of any consideration pursuant to the terms of the Merger Agreement.
Stockholder further acknowledges and agrees that in the event of any breach of
his obligations under this Agreement, Acquirer shall, in its sole and absolute
discretion, be entitled to do one or more of the following:


(a)
    withhold from Stockholder any consideration due or owing to Stockholder
pursuant to the Merger Agreement until such time as Stockholder has fully cured
any such breach(es) to the full satisfaction of Acquirer;


(b)
    direct the Escrow Agent to refrain from distributing Stockholder’s Pro Rata
Share of the Escrow Fund upon the Escrow Release Date;


(c)
    in the event that such breach(es) are not curable, (i) repurchase from
Stockholder any shares of capital stock of Acquirer (whether vested or unvested)
acquired by Stockholder from Acquirer for the lower of the purchase price paid
for such shares or the then-current fair market value of such shares, as
determined by an outside valuation company and (ii) cancel any outstanding
options to purchase, or restricted stock units for, shares of capital stock of
Acquirer (whether vested or unvested) held by Stockholder.


6.Remedy. Stockholder acknowledges and agrees that (a) the rights of Acquirer
under this Agreement are of a specialized and unique character and that
immediate and irreparable damage will result to Acquirer if Stockholder fails to
or refuses to perform his obligations under this Agreement and
(b) Acquirer may, in addition to any other remedies and damages available, seek
an injunction in a court of competent jurisdiction to restrain any such failure
or refusal without posting bond or other security, and without the necessity of
proving actual damages. No single exercise of the foregoing remedies shall be
deemed to exhaust Acquirer’s right to such remedies, but the right to such
remedies shall continue undiminished and may be exercised from time to time as
often as Acquirer may elect. Stockholder represents and warrants that his
expertise and capabilities are such that his obligations under this Agreement
(and the enforcement thereof by injunction or otherwise) will not prevent him
from earning a livelihood.



7.Severability. If any provisions of this Agreement as applied to any part or to
any circumstances shall be adjudged by a court to be invalid or unenforceable,
the same shall in no way affect any other provision of this Agreement, the
application of such provision in any other circumstances, or the validity or
enforceability of this Agreement. Acquirer and Stockholder intend this Agreement
to be enforced as written. If any provision, or part thereof, however, is held
to be unenforceable because of the duration thereof or the





--------------------------------------------------------------------------------





area covered thereby, all parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases and in its reduced form such
provision shall then be enforceable.


8.Amendment. This Agreement may not be amended except by an instrument in
writing signed by Acquirer’s duly authorized representative, or his designee,
and Stockholder.


9.Waiver. No waiver of any nature, in any one or more instances, shall be deemed
to be or construed as a further or continued waiver of any breach of any other
term or agreement contained in this Agreement.


10.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.


11.
Governing Law.



(a)
    This Agreement shall be construed and interpreted and its performance shall
be governed by the laws of the state of California without regard to conflicts
of law principles of any jurisdiction.


(b)
    The parties hereto agree that any proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal court located in Santa Clara County in the State of California or any
California state court located in Santa Clara County, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such proceeding and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding in any such
court or that any such proceeding brought in any such court has been brought in
an inconvenient forum. Process in any such proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.


12.Attorney’s Fees. In the event that either party engages the other party in
litigation concerning the enforcement of this Agreement, the prevailing party
shall be entitled to payment by the non-prevailing party of reasonable expenses,
including reasonable attorneys’ fees, which are incurred in connection
therewith.


13.Stockholder Acknowledgement. STOCKHOLDER ACKNOWLEDGES STOCKHOLDER HAS HAD THE
OPPORTUNITY TO ENGAGE AND CONSULT LEGAL COUNSEL CONCERNING THIS AGREEMENT, THAT
STOCKHOLDER HAS READ AND UNDERSTANDS THIS AGREEMENT, THAT STOCKHOLDER IS FULLY
AWARE OF ITS LEGAL EFFECT, AND THAT STOCKHOLDER HAS ENTERED INTO IT FREELY BASED
ON STOCKHOLDER’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES OTHER
THAN THOSE CONTAINED IN THIS AGREEMENT.


14.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings,



both written and oral, between the parties, or any of them, with respect to the
subject matter of this Agreement (but does not in any way merge or supersede the
Merger Agreement or any other agreement executed in connection with the Merger
Agreement or any restrictive covenants that Stockholder is currently or
following a termination of service from Acquirer would be subject to in
connection with the business activity of the Company and/or Acquirer (including
the Restrictive Covenants Agreement that is appended to those equity grant
documents executed between the Stockholder and Company including the Restrictive
Covenants Agreement made and entered into as of September 9, 2015, between the
Company and Stockholder, as





--------------------------------------------------------------------------------





amended October 1, 2015) the Stockholder’s employment agreement with Acquirer,
if any, and Stockholder’s Confidentiality Agreement).


[Signature Page Follows]







--------------------------------------------------------------------------------






SYMANTEC CORPORATION
a Delaware corporation




By: /s/ Scott C. Taylor
Name: Scott C. Taylor
Title :    Executive Vice President, General Counsel and Secretary
































































































[Signature Page to Non-Competition Agreement ]







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Acquirer and Stockholder have executed this Agreement on the
day and year first written above. This Agreement may be signed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one instrument.






NAME
 
GREGORY S CLARK


/s/ Gregory S. Clark
Signature






















































[Signature Page to Non-Competition Agreement]











--------------------------------------------------------------------------------










EXHIBIT C


REINVESTMENT AGREEMENT







--------------------------------------------------------------------------------








Execution Version
RESTRICTED STOCK REINVESTMENT AGREEMENT




    THIS RESTRICTED STOCK REINVESTMENT AGREEMENT (this “Agreement”) is made and
entered into as of June 12, 2016, by and between Symantec Corporation, a
Delaware corporation (“Acquirer”), and Gregory S. Clark, (the “Reinvestment
Stockholder” and together with Acquirer, the “Parties”). Capitalized terms used
herein and not defined herein shall have the meanings set forth in the Merger
Agreement (as defined below).


RECITALS


A.
On the date hereof, Acquirer, S-B0616 Merger Sub, Inc., a Delaware corporation
and a direct or indirect, wholly owned subsidiary of Acquirer (“Merger Sub”),
and Blue Coat, Inc., a Delaware corporation (the “Company”), are entering into
an Agreement and Plan of Merger (as amended, restated or modified from time to
time, the “Merger Agreement”) providing for the merger of Merger Sub with and
into the Company (the “Merger”).



B.
As an inducement to Acquirer’s willingness to enter into the Merger Agreement,
the Reinvestment Stockholder agrees to purchase certain shares of Acquirer
Common Stock at a price per share equal to $17.30 (the “Reinvestment Purchase
Price”; the shares being so purchased together with the Option Shares (as
defined below), the “Subject Shares”).



C.
The Reinvestment Stockholder was previously granted the Target Option (as
defined in that certain Acquirer Employment Letter dated as of even date
herewith (the “Employment Letter”)), which Target Option shall be assumed by
Acquirer in accordance with the terms of the Merger Agreement and shall be
subject to re-vesting as provided in the Employment Letter (as assumed and
re-vested, the “Assumed Option”). Shares of Acquirer common stock acquired by
the Reinvestment Stockholder upon exercise of the Assumed Option shall be
referred to herein as the “Option Shares.”



D.
The Reinvestment Stockholder hereby agrees to hold all of its Subject Shares for
the Reinvestment Period (as defined below) in accordance with the transfer
restrictions set forth in this Agreement.



NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants, agreements and obligations contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


ARTICLE I
SUBJECT SHARES






1.1


Definitions. As used in this Agreement, the following terms have the meanings
specified









--------------------------------------------------------------------------------








(a)
    “Constructive Sale” shall mean, with respect to any Subject Shares, a short
sale with respect to such Subject Shares, entering into or acquiring an
offsetting derivative contract with respect to such Subject Shares, entering
into or acquiring a future or forward contract to deliver such Subject Shares,
or entering into any other hedging or other derivative transaction that has the
effect of either directly or indirectly materially changing the economic
benefits or risks of ownership of such Subject Shares.







--------------------------------------------------------------------------------






(b)
    “Permitted Transfers” shall include the transfer of any or all of the
Subject Shares during Executive’s lifetime by gift or on Executive’s death by
will or intestacy to Executive’s Immediate Family (as defined below) to the
executor of Executives Estate or to a trust for the benefit of Executive or
Executive’s Immediate Family; provided that each transferee or other recipient
of Subject Shares agrees in a writing reasonably satisfactory to Acquirer that
the provisions of this Agreement will continue to apply to the transferred
Subject Shares in the hands of such transferee or other recipient. As used
herein, the term “Immediate Family” will mean the any current or former spouse
of Executive and the lineal descendants of the parents of Executive, whether or
not any of the above are adopted.


(c)

“Reinvestment Cash Consideration” shall mean $3,596,793.90.



(d)
    “Reinvestment Period” shall mean a period of two years following the Closing
Date; provided that in the event that the volume weighted average per share
price of Acquirer Common Stock as reported on Nasdaq, remains at or above a per
share price equal to 150% of the Reinvestment Purchase Price for a period of not
less than 90 consecutive trading days including the date of the one year
anniversary of the Closing Date or any date thereafter (the “Provisional Release
Date”), then the Reinvestment Period shall end on such Provisional Release Date.






of Acquirer.
(e)


“Acquirer Common Stock” shall mean common stock, par value $0.01 per share,







(f)
    “Transfer” shall mean, with respect to any Subject Shares, other than
Permitted Transfers (as defined herein), the direct or indirect assignment,
sale, transfer, tender, pledge, hypothecation, or the grant, creation or
suffrage of a Encumbrance upon, or the gift, placement in trust, or the
Constructive Sale or other disposition of such Subject Shares (including
transfers by operation of Applicable Law) or any right, title or interest
therein (including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or any
change in the record or beneficial ownership of such Subject Shares, and any
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.


1.2
    Agreement Not to Transfer Company Shares. Reinvestment Stockholder agrees,
that following the date of this Agreement, the Reinvestment Stockholder shall
not Transfer any Company Shares held by Reinvestment Stockholder as of the date
of this Agreement prior to the Closing Date, and following the Closing Date, in
all cases in accordance with this Agreement.


1.3
    Issuance and Subscription of Subject Shares. Immediately following the
Effective Time, the Reinvestment Stockholder hereby agrees to purchase from
Acquirer, and Acquirer hereby agrees to issue and sell to the Reinvestment
Stockholder, 207,907 newly-issued shares of Acquirer Common Stock, at a price
per share equal to the Reinvestment Purchase Price (the “Restricted Stock”). The
Restricted Stock





--------------------------------------------------------------------------------





purchased by the Reinvestment Stockholder pursuant to this Section 1.3 shall be
designated as Subject Shares; provided that the Reinvestment Stockholder agrees
and acknowledges that the Restricted Stock purchased pursuant to this Section
1.3 shall be subject to forfeiture back to the Acquirer without consideration in
the event that the employment of Reinvestment Stockholder is terminated by
Acquirer for “Cause” or by Reinvestment Stockholder without “Good Reason” (as
such terms are defined in the Employment Letter, which risk of forfeiture shall
lapse and not apply (such that the Restricted Stock is vested and not subject to
forfeiture upon the Reinvestment Stockholder’s termination of employment by
Acquirer for any reason following such lapse) in substantially equal monthly
installments of the Restricted Stock (rounded up to the nearest whole share of
Restricted Stock) commencing with the last day of the month within which the
Closing Date occurs and ending on October 30, 2019. The Reinvestment Stockholder
shall file an election under Section 83(b) of the Internal Revenue Code of 1986,
as amended within 30 days of the Closing with respect to the Restricted Stock.



1.4
    Book-Entry; Certificates Representing Common Stock. Any new issuance of
Subject Shares will be reflected on Acquirer’s books and records in book entry
only, with appropriate notations reflecting the applicable legends unless the
Reinvestment Stockholder expressly requests in writing the delivery of a duly
endorsed stock certificate in the name of the Reinvestment Stockholder.


1.5
    Net Settlement of Merger Consideration. The Reinvestment Stockholder
acknowledges and agrees that the Reinvestment Cash Consideration, if any, will
be deducted from the portion of the Merger Consideration otherwise payable to
the Reinvestment Stockholder pursuant to the Merger Agreement and be retained by
Acquirer as consideration for the Subject Shares issued to Reinvestment
Stockholder pursuant to this Agreement.


1.6
    Transfer of Subject Shares. The Reinvestment Stockholder agrees that at all
times during the Reinvestment Period, the Reinvestment Stockholder shall not
cause or permit any Transfer of any Subject Shares (including any such shares
purchased by the Reinvestment Stockholder under Section 1.3) and shall not make
an offer or enter into an agreement, commitment or other arrangement regarding
any Transfer of any of such Subject Shares. This Agreement shall not limit, and
Reinvestment Stockholder does not agree to limit, (a) the right of any member of
Reinvestment Stockholder or any transferee under this sentence to Transfer all
or a portion of its limited liability company membership interest in
Reinvestment Stockholder to (i) Executive, individually, (ii) the trustee of any
trust of which Executive is the grantor and the primary beneficiaries of which
are any one or more of the group consisting of Executive and his Immediate
Family and (iii) in the event of the death of Executive, the executor of his
estate and the beneficiaries under his will or (b) any Permitted Transfers;
provided that each transferee or other recipient of Subject Shares agrees in a
writing reasonably satisfactory to Acquirer that the provisions of this
Agreement will continue to apply to the transferred Subject Shares in the hands
of such transferee or other recipient.




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ACQUIRER


Acquirer hereby represents and warrants to the Reinvestment Stockholder as
follows:


2.1
    Organization of Acquirer. Acquirer is a corporation, duly organized, validly
existing and in good standing under the laws of Delaware.


2.2

Authority; Execution and Delivery; No Consent.








--------------------------------------------------------------------------------





(a)
    Acquirer has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
has been duly authorized by all necessary corporate action on the part of
Acquirer.


(b)
    This Agreement has been duly executed and delivered by Acquirer, and,
assuming the due authorization, execution and delivery by the Reinvestment
Stockholder hereto, this Agreement constitutes valid, legal and binding
obligations of Acquirer enforceable against Acquirer in accordance with its
terms, except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and limited by general principles of
equity. Except as required by applicable federal and state securities laws and
the rules of Nasdaq in connection with the issuance and listing on Nasdaq of the
Purchased Shares, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any other
Person is required by or with respect to Acquirer in



connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.


2.3

Issuance of Shares. The shares of Acquirer Common Stock issuable pursuant to
Section

1.3 or upon the exercise of Acquirer Options, when issued by Acquirer in
accordance with this Agreement and assuming the accuracy of the representations
and warranties made by the Reinvestment Stockholder herein, will be duly issued,
fully paid and non-assessable and free of restrictions on Transfer other than
the restrictions of Transfer contained herein and pursuant to applicable state
and federal securities laws.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE REINVESTMENT STOCKHOLDER


The Reinvestment Stockholder hereby represents and warrants to Acquirer as
follows:


3.1
    Authorization, Execution and Delivery; No Consent. The Reinvestment
Stockholder has the capacity, full legal right, power and authority, and all
authorization and approval required by Applicable Law to execute and deliver
this Agreement, to perform the Reinvestment Stockholder’s obligations hereunder,
and to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Reinvestment Stockholder, and, assuming the
due authorization, execution and delivery by Acquirer hereto, this Agreement
constitutes valid, legal and binding obligations of the Reinvestment Stockholder
enforceable against Reinvestment Stockholder in accordance with its terms,
except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and limited by general principles of
equity. No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Reinvestment Stockholder in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.


3.2
    Subscription for Investment. The Reinvestment Stockholder is subscribing for
the Subject





--------------------------------------------------------------------------------





Shares for its own account, not as a nominee or agent, for investment purposes
only and not with a view to the distribution or public offering thereof in
violation of the United States Securities Act of 1933, as amended (the
“Securities Act”), or any applicable United States federal or state securities
laws or regulations, and the Reinvestment Stockholder has no present intention
of selling, granting any participation in, or otherwise distributing the same.
The Reinvestment Stockholder understands that the holding of the Subject Shares
involves substantial risk and understands the tax consequences of acquiring the
Subject Shares.


3.3
    Reinvestment Stockholder’s Qualifications. The Reinvestment Stockholder
either alone or with its purchaser representative(s) (as defined in Rule 501(h)
of Regulation D promulgated under the Securities Act), has such knowledge and
experience in financial and business matters that the Reinvestment Stockholder
is capable of evaluating the merits and risks of this prospective investment,
has the capacity to protect Reinvestment Stockholder’s own interests in
connection with this transaction, and is financially capable of bearing a total
loss of the Subject Shares.


3.4
    Compliance with Securities Laws. The Reinvestment Stockholder understands
and acknowledges that, in reliance upon the representations and warranties made
by the Reinvestment Stockholder herein, the Subject Shares are not being
registered with the SEC under the Securities Act or being qualified under
applicable blue sky laws, but instead are being transferred under an exemption
or exemptions from the registration and qualification requirements of the
Securities Act or other applicable securities laws which impose certain
restrictions on the Reinvestment Stockholder’s ability to transfer the Subject
Shares.



3.5
    Disclosure. The Reinvestment Stockholder has been given access to all other
information regarding the financial condition and the proposed business and
operations of Acquirer and its subsidiaries that the Reinvestment Stockholder
has requested in order to evaluate his or her investment in Acquirer. Prior to
the date hereof, Acquirer has made available to the Reinvestment Stockholder the
opportunity to ask questions of, and to receive answers from, Persons acting on
behalf of Acquirer and its subsidiaries concerning the terms and conditions of
the offering of the Subject Shares, and to obtain any additional information
desired by the Reinvestment Stockholder with respect to Acquirer and its
subsidiaries.


3.6
    Restricted Securities. The Reinvestment Stockholder agrees not to make any
disposition of all or any portion of the Subject Shares, other than by Permitted
Transfers, unless and until (a) there is then in effect a registration statement
under the Securities Act covering such proposed disposition and such disposition
is made in accordance with such registration statement or (b) the Reinvestment
Stockholder shall have furnished Acquirer with an opinion of counsel, in a form
satisfactory to Acquirer, that such disposition will not require registration of
the Subject Shares under the Securities Act and otherwise complies with
applicable state and international securities laws; provided that for
dispositions effected under Rule 144 promulgated under the Act, no such
registration statement shall be required and no such opinion shall be required
unless requested by Acquirer. The Reinvestment Stockholder has been advised by
Acquirer that only Acquirer may file a registration statement with the SEC or
other applicable securities commissioners and that Acquirer is under no
obligation to do so with respect to the Subject Shares. The Reinvestment
Stockholder has also been advised by Acquirer that exemptions from registration
and qualification may not be available or may not permit the Reinvestment
Stockholder to transfer all or any of the Subject Shares in the amounts or at
the times proposed by the Reinvestment Stockholder.







--------------------------------------------------------------------------------





3.7
    Legends. The certificate, certificates or book-entry entitlements
representing the Subject Shares shall bear the following legends (as well as any
other legends required hereunder or by applicable state and federal corporate
and securities laws) until such time as such legends are no longer relevant or
applicable:


(a)
    THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES
LAWS AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS.


(b)
    THE SHARES EVIDENCED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER A
REINVESTMENT AGREEMENT AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER SUCH REINVESTMENT AGREEMENT.


The legends set forth above shall be removed by Acquirer from any certificate or
book-entry entitlement evidencing the Subject Shares upon (x) with regard to
legend (a), delivery to Acquirer of an opinion of counsel, reasonably
satisfactory in form and substance to Acquirer, that either (i) a registration
statement under the Securities Act is at that time in effect with respect to the
legended security or (ii) such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer will not jeopardize the exemption or exemptions from registration
pursuant to which Acquirer issued the Merger Shares (provided that for transfers
that can be effected under Rule 144 promulgated



under the Act, no such opinion shall be required unless requested by Acquirer)
and (y) with regard to legend (b), the expiration of the Reinvestment Period.


3.8
    Stop-Transfer Instructions. The Reinvestment Stockholder agrees that, in
order to ensure compliance with the restrictions imposed by this Agreement,
Acquirer may issue appropriate “stop- transfer” instructions to its transfer
agent. Acquirer will not be required (a) to transfer on its books any Subject
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (b) to treat as owner of such Subject Shares, or
to accord the right to vote or receive dividends, to any purchaser or other
transferee to whom such Subject Shares have been so transferred. The
Reinvestment Stockholder further understands and agrees that Acquirer may
require written assurances, in form and substance satisfactory to counsel for
Acquirer (which may include a requirement that the Reinvestment Stockholder’s
counsel provide a legal opinion acceptable to Acquirer), before Acquirer effects
any future transfers of the Subject Shares.


3.9
    No Other Representations or Warranties; Acknowledgments. No representations
or warranties, oral or otherwise, have been made to the Reinvestment Stockholder
or any party acting on the Reinvestment Stockholder’s behalf in connection with
the offer and sale of the Subject Shares other than the representations and
warranties specifically set forth in this Agreement. The Reinvestment
Stockholder





--------------------------------------------------------------------------------





acknowledges that he has had an opportunity to consult and engage independent
tax and legal advisors concerning this Agreement, that he has read and
understand this Agreement, that he is fully aware of its legal effect and that
the Reinvestment Stockholder’s decision to enter into this Agreement has been
based solely upon the Reinvestment Stockholder’s evaluation and not on any
representations and promises other than those contained in this Agreement. The
Reinvestment Stockholder is aware that this Agreement provides significant
restrictions on the Reinvestment Stockholder’s ability to Transfer the Subject
Shares.


ARTICLE IV
GENERAL PROVISIONS


4.1
    Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or by commercial delivery service, or mailed by registered
or certified mail (return receipt requested) or sent via facsimile (with
automated confirmation of receipt) to the Parties at the following address (or
at such other address for a Party as shall be specified by like notice):


(a)

if to Acquirer, to:



Symantec Corporation
350 Ellis Street
Mountain View, CA 94043
Attention: General Counsel
Facsimile No.: (650) 429-9137
Telephone No.: (650) 527-5054
with a copy (which shall not constitute notice) to:
Fenwick & West LLP
Silicon Valley Center
801 California Street
Mountain View, CA 94041
Attention: Douglas N. Cogen



Scott B. Joachim
David K. Michaels
Facsimile No.: (650) 938-5200
Telephone No.: (650) 988-8500


(b)

if to the Reinvestment Stockholder, to:



Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Ste. 1400
Palo Alto, California, 94301
Attention: Joseph M. Yaffe
Facsimile No.: (650) 798-6552





--------------------------------------------------------------------------------





Telephone No.: (650) 470-4650


Any notice given as specified in this Section 4.1 (i) if delivered personally or
sent by facsimile transmission shall conclusively deemed to have been given or
served at the time of dispatch if sent or delivered on a Business Day or, if not
sent or delivered on a Business Day, on the next following Business Day and (ii)
if sent by commercial delivery service or mailed by registered or certified mail
(return receipt requested) shall conclusively be deemed to have been received on
the third Business Day after the post of the same.


4.2
    Amendment. Subject to Applicable Law, the Parties may amend this Agreement
by authorized action at any time pursuant to an instrument in writing signed on
behalf of each of the Parties.


4.3
    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party; it being understood and agreed that all
Parties need not sign the same counterpart. The delivery by facsimile or by
electronic delivery in PDF format of this Agreement with all executed signature
pages (in counterparts or otherwise) shall be sufficient to bind the Parties to
the terms and conditions set forth herein. All of the counterparts will together
constitute one and the same instrument and each counterpart will constitute an
original of this Agreement.


4.4
    Entire Agreement; Parties in Interest. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.


4.5
    Assignment. Neither this Agreement nor any of the rights and obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Party, and any such assignment without such prior written
consent shall be null and void; provided that all assignments that would cause a
Transfer of the Subject Shares during the Reinvestment Period shall be subject
to Section 1.6. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and permitted assigns.


4.6
    Termination. This Agreement shall terminate and be of no further force and
effect upon the earlier of (a) the first day after the Reinvestment Period, (b)
the death or disability (as defined under Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended) of Executive, (c) the termination of
Executive’s employment by the Company without Cause or his resignation of
employment with the Company for Good Reason (each as defined in the Employment
Letter between Acquirer and Executive of even date herewith). In addition, this
Agreement shall terminate and be of no further force and effect if



the Merger is not consummated for any reason, or if the Merger Agreement is
terminated in accordance with its terms.


4.7
    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably
necessary to effect the intent of the Parties. The Parties shall use all
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.


4.8
    Governing Law. This Agreement, all acts and transactions pursuant hereto and
all obligations of the Parties shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to such state’s
principles of conflicts of law that would refer a matter to a different





--------------------------------------------------------------------------------





jurisdiction. The Parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of Delaware and the Federal courts of
the United States of America located in the State of Delaware, in respect of the
interpretation and enforcement of the provisions of this Agreement and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or thereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and the Parties
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or Federal court. The
Parties hereby consent to and grant any such court jurisdiction over the person
of such Parties and over the subject matter of such dispute and agree that
delivering of process or other papers in connection with any such action or
proceeding in the manner provided in Section 4.1 or in such other manner as may
be permitted by Applicable Law, shall be valid and sufficient service thereof.


4.9
    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.


[SIGNATURE PAGES NEXT]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Symantec Corporation and the Reinvestment Stockholder have
caused this Agreement to be executed and delivered, all as of the date first
written above.




SYMANTEC CORPORATION


By: /s/ Scott C. Taylor
Name: Scott C. Taylor
Title: Executive Vice President, General Counsel and Secretary









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Symantec Corporation and the Reinvestment Stockholder have
caused this Agreement to be executed and delivered, all as of the date first
written above.




GREGORY S. CLARK
 
By: /s/ Gregory S. Clark
Name: Gregory S. Clark



















--------------------------------------------------------------------------------








LLC REINVESTMENT AGREEMENT

Execution Version








THIS LLC REINVESTMENT AGREEMENT (this “Agreement”) is made and entered into as
of June 12 , 2016, by and between Symantec Corporation, a Delaware corporation
(“Acquirer”), and GSC-OZ Investments LLC, a Delaware limited liability company,
(the “Reinvestment Stockholder” and together with Acquirer, the “Parties”).
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Merger Agreement (as defined below).


RECITALS


A.
On the date hereof, S-B0616 Merger Sub, Inc., a Delaware corporation and a
direct or indirect, wholly owned subsidiary of Acquirer (“Merger Sub”) and Blue
Coat, Inc., a Delaware corporation (the “Company”), are entering into an
Agreement and Plan of Merger (as amended, restated or modified from time to
time, the “Merger Agreement”) providing for the merger of Merger Sub with and
into the Company (the “Merger”).



B.
As an inducement to Acquirer’s willingness to enter into the Merger Agreement,
the Reinvestment Stockholder agrees to purchase certain shares of Acquirer
Common Stock at a price per share equal to $17.30 (the “Reinvestment Purchase
Price”; the shares being so purchased, the “Subject Shares”).



C.
The Reinvestment Stockholder hereby agrees to hold all of its Subject Shares for
the Reinvestment Period (as defined below) in accordance with the transfer
restrictions set forth in this Agreement.



NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants, agreements and obligations contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


ARTICLE I
SUBJECT SHARES






below:
1.1


Definitions. As used in this Agreement, the following terms have the meanings
specified









--------------------------------------------------------------------------------








(a)
    “Constructive Sale” shall mean, with respect to any Subject Shares, a short
sale with respect to such Subject Shares, entering into or acquiring an
offsetting derivative contract with respect to such Subject Shares, entering
into or acquiring a future or forward contract to deliver such Subject Shares,
or entering into any other hedging or other derivative transaction that has the
effect of either directly or indirectly materially changing the economic
benefits or risks of ownership of such Subject Shares.


(b)
    “Permitted Transfers” shall include the transfer of any or all of the
Subject Shares during Gregory S. Clark’s (the “Executive”) lifetime by gift or
on Executive’s death by will or intestacy to Executive’s Immediate Family (as
defined below) to the executor of Executives Estate or to a trust for the
benefit of Executive or Executive’s Immediate Family; provided that each
transferee or other recipient of Subject Shares agrees in a writing reasonably
satisfactory to Acquirer that the provisions of this Agreement will continue to
apply to the transferred Subject Shares in the hands of such transferee or other
recipient. As used herein, the term “Immediate Family” will mean the any current
or former spouse



of Executive and the lineal descendants of the parents of Executive, whether or
not any of the above are adopted.


(c)

“Reinvestment Cash Consideration” shall mean $36,703,920.00



(d)
    “Reinvestment Period” shall mean a period of two years following the Closing
Date; provided that in the event that the volume weighted average per share
price of Acquirer Common Stock as reported on Nasdaq, remains at or above a per
share price equal to 150% of the Reinvestment Purchase Price for a period of not
less than 90 consecutive trading days including the date of the one year
anniversary of the Closing Date or any date thereafter (the “Provisional Release
Date”), then the Reinvestment Period shall end on such Provisional Release Date.






of Acquirer.
(e)


“Acquirer Common Stock” shall mean common stock, par value $0.01 per share,







(f)
    “Transfer” shall mean, with respect to any Subject Shares, other than
Permitted Transfers (as defined herein), the direct or indirect assignment,
sale, transfer, tender, pledge, hypothecation, or the grant, creation or
suffrage of a Encumbrance upon, or the gift, placement in trust, or the
Constructive Sale or other disposition of such Subject Shares (including
transfers by operation of Applicable Law) or any right, title or interest
therein (including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or any
change in the record or beneficial ownership of such Subject Shares, and any
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.


1.2
    Agreement Not to Transfer Company Shares. Reinvestment Stockholder agrees,
that following the date of this Agreement, the Reinvestment Stockholder shall
not Transfer any Company Shares held by Reinvestment Stockholder as of the date
of this Agreement prior to the Closing Date, and following the Closing Date, in
all cases in accordance with this Agreement.







--------------------------------------------------------------------------------





1.3
    Issuance and Subscription of Subject Shares. Immediately following the
Effective Time, the Reinvestment Stockholder hereby agrees to purchase from
Acquirer, and Acquirer hereby agrees to issue and sell to the Reinvestment
Stockholder, 2,121,613 newly-issued shares of Acquirer Common Stock, at a price
per share equal to the Reinvestment Purchase Price. Any shares of Acquirer
Common Stock purchased by the Reinvestment Stockholder pursuant to this Section
1.3 shall be designated as Subject Shares.


1.4
    Book-Entry; Certificates Representing Common Stock. Any new issuance of
Subject Shares will be reflected on Acquirer’s books and records in book entry
only, with appropriate notations reflecting the applicable legends unless the
Reinvestment Stockholder expressly requests in writing the delivery of a duly
endorsed stock certificate in the name of the Reinvestment Stockholder.


1.5
    Net Settlement of Merger Consideration. The Reinvestment Stockholder
acknowledges and agrees that the Reinvestment Cash Consideration, if any, will
be deducted from the portion of the Merger Consideration otherwise payable to
the Reinvestment Stockholder pursuant to the Merger Agreement and be retained by
Acquirer as consideration for the Subject Shares issued to Reinvestment
Stockholder pursuant to this Agreement.


1.6
    Transfer of Subject Shares. The Reinvestment Stockholder agrees that at all
times during the Reinvestment Period, the Reinvestment Stockholder shall not
cause or permit any Transfer of any Subject Shares (including any such shares
purchased by the Reinvestment Stockholder under Section 1.3) and shall not make
an offer or enter into an agreement, commitment or other arrangement regarding
any



Transfer of any of such Subject Shares. This Agreement shall not limit, and
Reinvestment Stockholder does not agree to limit, (a) the right of any member of
Reinvestment Stockholder or any transferee under this sentence to Transfer all
or a portion of its limited liability company membership interest in
Reinvestment Stockholder to (i) Executive, individually, (ii) the trustee of any
trust of which Executive is the grantor and the primary beneficiaries of which
are any one or more of the group consisting of Executive and his Immediate
Family and (iii) in the event of the death of Executive, the executor of his
estate and the beneficiaries under his will or (b) any Permitted Transfers;
provided that each transferee or other recipient of Subject Shares agrees in a
writing reasonably satisfactory to Acquirer that the provisions of this
Agreement will continue to apply to the transferred Subject Shares in the hands
of such transferee or other recipient.




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ACQUIRER


Acquirer hereby represents and warrants to the Reinvestment Stockholder as
follows:


2.1
    Organization of Acquirer. Acquirer is a corporation, duly organized, validly
existing and in good standing under the laws of Delaware.


2.2

Authority; Execution and Delivery; No Consent.



(a)
    Acquirer has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
has been duly authorized by all necessary corporate action on the part of
Acquirer.





--------------------------------------------------------------------------------







(b)
    This Agreement has been duly executed and delivered by Acquirer, and,
assuming the due authorization, execution and delivery by the Reinvestment
Stockholder hereto, this Agreement constitutes valid, legal and binding
obligations of Acquirer enforceable against Acquirer in accordance with its
terms, except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and limited by general principles of
equity. Except as required by applicable federal and state securities laws and
the rules of Nasdaq in connection with the issuance and listing on Nasdaq of the
Purchased Shares, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any other
Person is required by or with respect to Acquirer in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.


2.3

Issuance of Shares. The shares of Acquirer Common Stock issuable pursuant to
Section

1.3 or upon the exercise of Acquirer Options, when issued by Acquirer in
accordance with this Agreement and assuming the accuracy of the representations
and warranties made by the Reinvestment Stockholder herein, will be duly issued,
fully paid and non-assessable and free of restrictions on Transfer other than
the restrictions of Transfer contained herein and pursuant to applicable state
and federal securities laws.







--------------------------------------------------------------------------------






ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE REINVESTMENT STOCKHOLDER


The Reinvestment Stockholder hereby represents and warrants to Acquirer as
follows:


3.1
    Authorization, Execution and Delivery; No Consent. The Reinvestment
Stockholder has the capacity, full legal right, power and authority, and all
authorization and approval required by Applicable Law to execute and deliver
this Agreement, to perform the Reinvestment Stockholder’s obligations hereunder,
and to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Reinvestment Stockholder, and, assuming the
due authorization, execution and delivery by Acquirer hereto, this Agreement
constitutes valid, legal and binding obligations of the Reinvestment Stockholder
enforceable against Reinvestment Stockholder in accordance with its terms,
except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and limited by general principles of
equity. No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Reinvestment Stockholder in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.


3.2
    Subscription for Investment. The Reinvestment Stockholder is subscribing for
the Subject Shares for its own account, not as a nominee or agent, for
investment purposes only and not with a view to the distribution or public
offering thereof in violation of the United States Securities Act of 1933, as
amended (the “Securities Act”), or any applicable United States federal or state
securities laws or regulations, and the Reinvestment Stockholder has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Reinvestment Stockholder understands that the holding of the
Subject Shares involves substantial risk and understands the tax consequences of
acquiring the Subject Shares.


3.3
    Reinvestment Stockholder’s Qualifications. The Reinvestment Stockholder
either alone or with its purchaser representative(s) (as defined in Rule 501(h)
of Regulation D promulgated under the Securities Act), has such knowledge and
experience in financial and business matters that the Reinvestment Stockholder
is capable of evaluating the merits and risks of this prospective investment,
has the capacity to protect Reinvestment Stockholder’s own interests in
connection with this transaction, and is financially capable of bearing a total
loss of the Subject Shares.


3.4
    Compliance with Securities Laws. The Reinvestment Stockholder understands
and acknowledges that, in reliance upon the representations and warranties made
by the Reinvestment Stockholder herein, the Subject Shares are not being
registered with the SEC under the Securities Act or being qualified under
applicable blue sky laws, but instead are being transferred under an exemption
or exemptions from the registration and qualification requirements of the
Securities Act or other applicable securities laws which impose certain
restrictions on the Reinvestment Stockholder’s ability to transfer the Subject
Shares.


3.5
    Disclosure. The Reinvestment Stockholder has been given access to all other
information regarding the financial condition and the proposed business and
operations of Acquirer and its subsidiaries that the Reinvestment Stockholder
has requested in order to evaluate his or her investment in Acquirer. Prior to
the date hereof, Acquirer has made available to the Reinvestment Stockholder the
opportunity to ask questions of, and to receive answers from, Persons acting on
behalf of Acquirer and its subsidiaries concerning the terms and conditions of
the offering of the Subject Shares, and to obtain any additional information
desired by the Reinvestment Stockholder with respect to Acquirer and its
subsidiaries.







--------------------------------------------------------------------------------






3.6
    Restricted Securities. The Reinvestment Stockholder agrees not to make any
disposition of all or any portion of the Subject Shares, other than by Permitted
Transfers, unless and until (a) there is then in effect a registration statement
under the Securities Act covering such proposed disposition and such disposition
is made in accordance with such registration statement or (b) the Reinvestment
Stockholder shall have furnished Acquirer with an opinion of counsel, in a form
satisfactory to Acquirer, that such disposition will not require registration of
the Subject Shares under the Securities Act and otherwise complies with
applicable state and international securities laws; provided that for
dispositions effected under Rule 144 promulgated under the Act, no such
registration statement shall be required and no such opinion shall be required
unless requested by Acquirer. The Reinvestment Stockholder has been advised by
Acquirer that only Acquirer may file a registration statement with the SEC or
other applicable securities commissioners and that Acquirer is under no
obligation to do so with respect to the Subject Shares. The Reinvestment
Stockholder has also been advised by Acquirer that exemptions from registration
and qualification may not be available or may not permit the Reinvestment
Stockholder to transfer all or any of the Subject Shares in the amounts or at
the times proposed by the Reinvestment Stockholder.


3.7
    Legends. The certificate, certificates or book-entry entitlements
representing the Subject Shares shall bear the following legends (as well as any
other legends required hereunder or by applicable state and federal corporate
and securities laws) until such time as such legends are no longer relevant or
applicable:


(a)
    THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES
LAWS AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS.


(b)
    THE SHARES EVIDENCED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER A
REINVESTMENT AGREEMENT AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER SUCH REINVESTMENT AGREEMENT.


The legends set forth above shall be removed by Acquirer from any certificate or
book-entry entitlement evidencing the Subject Shares upon (x) with regard to
legend (a), delivery to Acquirer of an opinion of counsel, reasonably
satisfactory in form and substance to Acquirer, that either (i) a registration
statement under the Securities Act is at that time in effect with respect to the
legended security or (ii) such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer will not jeopardize the exemption or exemptions from registration
pursuant to which Acquirer issued the Merger Shares (provided that for transfers
that can be effected under Rule 144 promulgated under the Act, no such opinion
shall be required unless requested by Acquirer) and (y) with regard to legend
(b), the expiration of the Reinvestment Period.


3.8
    Stop-Transfer Instructions. The Reinvestment Stockholder agrees that, in
order to ensure compliance with the restrictions imposed by this Agreement,
Acquirer may issue appropriate “stop- transfer” instructions to its transfer
agent. Acquirer will not be required (a) to transfer on its books any Subject
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (b) to treat as owner of such Subject Shares, or
to accord the right to vote or receive dividends, to any purchaser





--------------------------------------------------------------------------------





or other transferee to whom such Subject Shares have been so transferred. The
Reinvestment Stockholder further understands and agrees that Acquirer may
require written



assurances, in form and substance satisfactory to counsel for Acquirer (which
may include a requirement that the Reinvestment Stockholder’s counsel provide a
legal opinion acceptable to Acquirer), before Acquirer effects any future
transfers of the Subject Shares.


3.9
    No Other Representations or Warranties; Acknowledgments. No representations
or warranties, oral or otherwise, have been made to the Reinvestment Stockholder
or any party acting on the Reinvestment Stockholder’s behalf in connection with
the offer and sale of the Subject Shares other than the representations and
warranties specifically set forth in this Agreement. The Reinvestment
Stockholder acknowledges that he has had an opportunity to consult and engage
independent tax and legal advisors concerning this Agreement, that he has read
and understand this Agreement, that he is fully aware of its legal effect and
that the Reinvestment Stockholder’s decision to enter into this Agreement has
been based solely upon the Reinvestment Stockholder’s evaluation and not on any
representations and promises other than those contained in this Agreement. The
Reinvestment Stockholder is aware that this Agreement provides significant
restrictions on the Reinvestment Stockholder’s ability to Transfer the Subject
Shares.


ARTICLE IV
GENERAL PROVISIONS


4.1
    Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or by commercial delivery service, or mailed by registered
or certified mail (return receipt requested) or sent via facsimile (with
automated confirmation of receipt) to the Parties at the following address (or
at such other address for a Party as shall be specified by like notice):


(a)

if to Acquirer, to:



Symantec Corporation 350 Ellis Street
Mountain View, CA 94043
Attention: General Counsel
Facsimile No.: (650) 429-9137
Telephone No.: (650) 527-5054
with a copy (which shall not constitute notice) to:
Fenwick & West LLP
Silicon Valley Center 801 California Street
Mountain View, CA 94041 Attention: Douglas N. Cogen
Scott B. Joachim
David K. Michaels
Facsimile No.: (650) 938-5200
Telephone No.: (650) 988-8500







--------------------------------------------------------------------------------





(b)

if to the Reinvestment Stockholder, to:



GSC-OZ INVESTMENTS LLC
                                                                  



Telephone No.:
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Ste. 1400
Palo Alto, California, 94301
Attention: Joseph M. Yaffe Facsimile No.: (650) 798-6552
Telephone No.: (650) 470-4650
and
Sugar Felsenthal Grais & Hammer LLP
30 North LaSalle Street, Suite 3000
Chicago, Illinois 60602
Attention: Adam J. Grais
Facsimile No.: (312) 372-7951
Telephone No.: (312) 704-9400






Any notice given as specified in this Section 4.1 (i) if delivered personally or
sent by facsimile transmission shall conclusively deemed to have been given or
served at the time of dispatch if sent or delivered on a Business Day or, if not
sent or delivered on a Business Day, on the next following Business Day and (ii)
if sent by commercial delivery service or mailed by registered or certified mail
(return receipt requested) shall conclusively be deemed to have been received on
the third Business Day after the post of the same.


4.2
    Amendment. Subject to Applicable Law, the Parties may amend this Agreement
by authorized action at any time pursuant to an instrument in writing signed on
behalf of each of the Parties.


4.3
    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party; it being understood and agreed that all
Parties need not sign the same counterpart. The delivery by facsimile or by
electronic delivery in PDF format of this Agreement with all executed signature
pages (in counterparts or otherwise) shall be sufficient to bind the Parties to
the terms and conditions set forth herein. All of the counterparts will together
constitute one and the same instrument and each counterpart will constitute an
original of this Agreement.


4.4
    Entire Agreement; Parties in Interest. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.


4.5
    Assignment. Neither this Agreement nor any of the rights and obligations
under this





--------------------------------------------------------------------------------





Agreement may be assigned or delegated, in whole or in part, by operation of law
or otherwise by any of the Parties without the prior written consent of the
other Party, and any such assignment without such prior written consent shall be
null and void; provided that all assignments that would cause a Transfer of the
Subject Shares during the Reinvestment Period shall be subject to Section 1.5.
Subject to the



preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
permitted assigns.


4.6
    Termination. This Agreement shall terminate and be of no further force and
effect upon the earlier of (a) the first day after the Reinvestment Period, (b)
the death or disability (as defined under Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended) of Executive, (c) the termination of
Executive’s employment by the Company without Cause or his resignation of
employment with the Company for Good Reason (each as defined in the Employment
Letter between Acquirer and Executive of even date herewith). In addition, this
Agreement shall terminate and be of no further force and effect if the Merger is
not consummated for any reason, or if the Merger Agreement is terminated in
accordance with its terms.


4.7
    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably
necessary to effect the intent of the Parties. The Parties shall use all
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.


4.8
    Governing Law. This Agreement, all acts and transactions pursuant hereto and
all obligations of the Parties shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to such state’s
principles of conflicts of law that would refer a matter to a different
jurisdiction. The Parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of Delaware and the Federal courts of
the United States of America located in the State of Delaware, in respect of the
interpretation and enforcement of the provisions of this Agreement and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or thereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and the Parties
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or Federal court. The
Parties hereby consent to and grant any such court jurisdiction over the person
of such Parties and over the subject matter of such dispute and agree that
delivering of process or other papers in connection with any such action or
proceeding in the manner provided in Section 4.1 or in such other manner as may
be permitted by Applicable Law, shall be valid and sufficient service thereof.


4.9
    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.


[SIGNATURE PAGES NEXT]







--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, Symantec Corporation and the Reinvestment Stockholder
have caused this Agreement to be executed and delivered, all as of the date
first written above.
    


SYMANTEC CORPORATION
By: /s/ Scott C. Taylor
Name: Scott C. Taylor
Title: Executive Vice President, General Counsel and Secretary







--------------------------------------------------------------------------------








    
IN WITNESS WHEREOF, Symantec Corporation and the Reinvestment Stockholder have
caused this Agreement to be executed and delivered, all as of the date first
written above.




GSC-OZ INVESTMENTS LLC




By: /s Gregory S. Clark    
Name: Gregory S. Clark, its Manager





























































































--------------------------------------------------------------------------------
































